
	

114 HR 4260 IH: Servicemember Higher Education Protection Act
U.S. House of Representatives
2015-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4260
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2015
			Ms. Sinema (for herself, Mr. Costello of Pennsylvania, and Mr. Coffman) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Veterans’ Affairs and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To protect servicemembers in higher education, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Servicemember Higher Education Protection Act. 2.ReferencesExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).
 3.Benefits for borrowers who are members of the Armed ForcesSection 131(f) (20 U.S.C. 1015(f)) is amended to read as follows:  (f)Benefits for members of the Armed Forces (1)Website (A)In GeneralThe Secretary, in coordination with the Secretary of Defense, the Secretary of Veterans Affairs, and the Secretary of Homeland Security, shall create a revised and updated searchable Internet website that—
 (i)contains information, in simple and understandable terms, about all Federal and State student financial assistance, readmission requirements under section 484C, and other student services, for which members of the Armed Forces (including members of the National Guard and Reserves), veterans, and the dependents of such members or veterans may be eligible; and
 (ii)is easily accessible through the Internet website described in subsection (e)(3). (B)ImplementationNot later than 1 year after the date of enactment of the Servicemember Higher Education Protection Act, the Secretary shall make publicly available the revised and updated Internet website described in subparagraph (A).
 (C)DisseminationThe Secretary, in coordination with the Secretary of Defense and the Secretary of Veterans Affairs, shall make the availability of the Internet website described in subparagraph (A) widely known to members of the Armed Forces (including members of the National Guard and Reserves), veterans, the dependents of such members or veterans, States, institutions of higher education, and the general public.
 (D)DefinitionIn this paragraph, the term Federal and State student financial assistance means any grant, loan, work assistance, tuition assistance, scholarship, fellowship, or other form of financial aid for pursuing a postsecondary education that is—
							
								(i)
 administered, sponsored, or supported by the Department of Education, the Department of Defense, the Department of Veterans Affairs, or a State; and
							
								(ii)
 available to members of the Armed Forces (including members of the National Guard and Reserves), veterans, or the dependents of such members or veterans.
							(2)Enrollment Form
 (A)In GeneralThe Secretary, in consultation with the Secretary of Defense and the heads of any other relevant Federal agencies, shall create a simplified disclosure and enrollment form for borrowers who are performing eligible military service (as defined in section 481(d)).
 (B)ContentsThe disclosure and enrollment form described in subparagraph (A) shall include— (i)information about the benefits and protections under title IV and under the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) that are available to such borrower because the borrower is performing eligible military service; and
 (ii)an opportunity for the borrower, by completing the enrollment form, to invoke certain protections, activate certain benefits, and enroll in certain programs that may be available to that borrower, which shall include the opportunity—
 (I)to invoke applicable protections that are available under the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.), as such protections relate to Federal student loans under title IV; and
 (II)to activate or enroll in any other applicable benefits that are available to such borrower under this Act because the borrower is performing eligible military service, such as eligibility for a deferment or eligibility for a period during which interest shall not accrue.
 (C)ImplementationNot later than 365 days after the date of the enactment of the Servicemember Higher Education Protection Act, the Secretary shall make available to eligible institutions, eligible lenders, and personnel at the Department of Defense and other Federal agencies that provide services to borrowers who are members of the Armed Forces or the dependents of such members, the disclosure and enrollment form described in subparagraph (A).
						(D)Notice Requirements
 (i)SCRA interest rate limitationThe completion of the disclosure and enrollment form created pursuant to subparagraph (A) by the borrower of a loan made, insured, or guaranteed under part B or part D of title IV who is otherwise subject to the interest rate limitation in subsection (a) of section 207 of the Servicemembers Civil Relief Act (50 U.S.C. App. 527(a)) and submittal of such form to the Secretary shall be considered, for purposes of such section, provision to the creditor of written notice as described in subsection (b)(1) of such section.
 (ii)FFEL LendersThe Secretary shall provide each such disclosure and enrollment form completed and submitted by a borrower of a loan made, insured, or guaranteed under part B of title IV who is otherwise subject to the interest rate limitation in subsection (a) of section 207 of the Servicemembers Civil Relief Act (50 U.S.C. App. 527(a)) to any applicable eligible lender under part B of title IV so as to satisfy the provision to the lender of written notice as described in subsection (b)(1) of such section..
 4.Responsibilities of FSA Ombudsman; addition of point of contact for military familiesSection 141(f) (20 U.S.C. 1018(f)) is amended— (1)by redesignating paragraph (4) as paragraph (5); and
 (2)by inserting after paragraph (3) the following:  (4)Military and Veteran Point of Contact (A)In generalThe Chief Operating Officer, in consultation with the Secretary, shall designate 1 or more employees to act as the military and veteran point of contact within the office of the Student Loan Ombudsman.
 (B)FunctionsThe designated military and veteran point of contact described in subparagraph (A) shall— (i)monitor the complaints received from the Ombudsman under paragraph (3)(A) from, and provide timely assistance to, members of the Armed Forces (including members of the National Guard and Reserves), veterans, and their dependents;
 (ii)coordinate with other agencies, including the Department of Defense, the Department of Veterans Affairs, and the Department of Homeland Security, to ensure that members of the Armed Forces, veterans, and the dependents of members of the Armed Forces and veterans, who are students, borrowers, or potential borrowers, are aware of the availability and functions of the Ombudsman; and
 (iii)issue to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Education and the Workforce of the House of Representatives, the Committee on Veterans' Affairs of the Senate, the Committee on Veterans' Affairs of the House of Representatives, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives an annual report on the challenges that such members of the Armed Forces, veterans, and dependents are facing as students, borrowers, and potential borrowers..
			5.Improved disability determinations
 (a)In generalSection 437(a) (20 U.S.C. 1087(a)) is amended— (1)by striking paragraph (2) and inserting the following:
					
						(2)Determination by the Secretary of Veterans Affairs or the Secretary of Defense
 (A)In generalA borrower who has been assigned a disability rating of 100 percent (or a combination of ratings equaling 100 percent or more) by the Secretary of Veterans Affairs or the Secretary of Defense for a service-connected disability (as defined in section 101 of title 38, United States Code) and who provides documentation of such rating to the Secretary of Education, shall be considered permanently and totally disabled for the purpose of discharging such borrower's loans under this subsection, and such borrower shall not be required to present any additional documentation for purposes of this subsection.
 (B)Rating of disabilityA disability rating described in subparagraph (A), or similar determination of unemployability by the Secretary of Veterans Affairs or the Secretary of Defense, transmitted in accordance with subparagraph (C) shall be considered sufficient documentation for purposes of this subsection.
 (C)Transfer of informationNot later than 180 days after the date of enactment of the Servicemember Higher Education Protection Act, the Secretary, in coordination with the Secretary of Defense and the Secretary of Veterans Affairs, shall create a system through which the applicable disability ratings (or alternative means of transmitting a determination of unemployability) shall be automatically transmitted from the Department of Defense or the Department of Veterans Affairs, as the case may be, to the Department of Education and shall satisfy the documentation requirement described in this paragraph.
							; and
 (2)by adding at the end the following:  (3)Disability determinations by the Social Security administrationA borrower who has been determined by the Social Security Administration to be disabled with medical improvement not expected and who provides documentation of such determination to the Secretary of Education, shall be considered permanently and totally disabled for the purpose of discharging such borrower's loans under this subsection, and such borrower shall not be required to present additional documentation for purposes of this subsection.
 (4)Reinstatement provisionsA borrower of a loan that is discharged under paragraph (2) or (3) shall not be subject to the reinstatement provisions described in paragraph (1).
						(5)Data collection and report to congress
 (A)Data collectionThe Secretary shall annually collect data about borrowers applying for, and borrowers receiving, loan discharges under this subsection, which shall include the following:
 (i)Data regarding— (I)the number of applications received under this subsection;
 (II)the number of such applications that were approved; and (III)the number of loan discharges that were completed under this subsection.
 (ii)A summary of the reasons why the Secretary reinstated the obligation of, and resumed collection on, loans discharged under this subsection.
 (iii)The data described in subclauses (I) through (III) of clause (i), and clause (ii), for each of the following:
 (I)Borrowers applying for, and borrowers receiving, loan discharges under paragraph (2)(A). (II)Borrowers applying for, and borrowers receiving, loan discharges under paragraph (2)(B).
 (III)Borrowers applying for, and borrowers receiving, loan discharges under paragraph (3). (iv)Any other information the Secretary determines is necessary.
 (B)ReportThe Secretary shall annually report to Congress, and make publicly available, the information described in subparagraph (A).
							.
				(b)Reports
 (1)PlanNot later than 90 days after the date of the enactment of this Act, the Secretary of Education shall submit to the appropriate committees of Congress a report that includes a plan to carry out the activities described under section 437(a)(2)(B)(iii) of the Higher Education Act of 1965 (20 U.S.C. 1087(a)(2)(B)(iii)), as amended by this section.
 (2)Follow-up ReportIf the Secretary of Education has not carried out the activities described under section 437(a)(2)(B)(iii) of the Higher Education Act of 1965, as amended by this section, by the date that is 1 year after the date of enactment of this Act, the Secretary of Education shall submit to the appropriate committees of Congress, by such date, a report that includes an explanation of why those activities have not been implemented.
				6.Loan deferment for borrowers performing military service and certain spouses of members of the
			 Armed Forces
 (a)FFEL LoansSection 428(b)(1)(M) (20 U.S.C. 1078(b)(1)(M)) is amended— (1)by redesignating clause (iv) as clause (v);
 (2)in clause (iii), by striking the borrower— and all that follows through described in subclause (I) or (II); or and inserting the borrower is performing eligible military service, and for the 180-day period following the demobilization date for such eligible military service;; and
 (3)by inserting after clause (iii) the following:  (iv)not in excess of 180 days after the effective movement date listed on the military orders of a borrower's spouse if that spouse is a member of the Armed Forces who has received military orders for a permanent change of station; or.
 (b)Direct LoansSection 455(f)(2) (20 U.S.C. 1087e(f)(2)) is amended— (1)by redesignating subparagraph (D) as subparagraph (E);
 (2)in subparagraph (C), by striking the borrower— and all that follows through described in clause (i) or (ii); or and inserting the borrower is performing eligible military service, and for the 180-day period following the demobilization date for such eligible military service;; and
 (3)by inserting after subparagraph (C) the following:  (D)any period not in excess of 180 days after the effective movement date listed on the military orders of a borrower's spouse if that spouse is a member of the Armed Forces who has received military orders for a permanent change of station; or.
 (c)DefinitionSection 481(d) (20 U.S.C. 1088(d)) is amended— (1)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)Eligible military serviceThe term eligible military service—
 (A)in the case of a member of a regular component of the Armed Forces, means full-time duty in the Armed Forces, other than active duty for training (as defined in section 101 of title 38, United States Code);
 (B)in the case of a member of the reserve components of the Armed Forces, means service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10, United States Code, or section 712 of title 14, United States Code;
 (C)in the case of a member of the Army National Guard of the United States or Air National Guard of the United States, means, in addition to service described in subparagraph (B), full-time service—
 (i)in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or
 (ii)in the National Guard under section 502(f) of title 32, United States Code, when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds;
 (D)in the case of a servicemember who is a commissioned officer of the Public Health Service or the National Oceanic and Atmospheric Administration, active service; and
 (E)does not include any period during which an individual— (i)was assigned full time by the Armed Forces to a civilian institution for a course of education that was substantially the same as established courses offered to civilians;
 (ii)serves as a cadet or midshipman at one of the military service academies of the United States; or (iii)serves under the provisions of section 12103(d) of title 10, United States Code, pursuant to an enlistment in the Army National Guard or the Air National Guard, or as a Reserve for service in the Army Reserve, Navy Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve..
				7.Public service loan forgiveness
 Section 455(m) (20 U.S.C. 1087e(m)) is amended— (1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
 (2)by inserting after paragraph (2) the following:  (3)Lump sum paymentFor purposes of this subsection, if a borrower has enrolled in a repayment plan described in paragraph (1)(A) and makes a lump sum payment through a student loan repayment program under section 2171 of title 10, United States Code, or a similarly structured eligible repayment program (as determined by the Secretary), the Secretary will treat the borrower as having made a number of qualifying payments equal to the lesser of—
 (A)the number, rounded to the nearest whole number, equal to the quotient of— (i)such lump sum payment, divided by
 (ii)the monthly payment amount that the borrower would have otherwise made under the repayment plan described in paragraph (1)(A) selected by the borrower; or
 (B)12 payments.. 8.Accrual of interest for members of the Armed Forces subject to hostile fire or imminent dangerSection 455(o) (20 U.S.C. 1087e(o)) is amended—
 (1)by striking paragraph (1) and inserting the following:  (1)Accrual of interest for members of the Armed Forces subject to hostile fire or imminent dangerNotwithstanding any other provision of this part and in accordance with paragraphs (2) and (4), the Secretary shall not charge interest on a loan made to a borrower under this part for which the first disbursement is made on or after October 1, 2008, during the period in which a borrower who is performing eligible military service is serving in an area of hostilities in which service qualifies for special pay under section 310 of title 37, United States Code.;
 (2)by striking paragraph (3) and inserting the following:  (3)Implementation of accrual of interest provision for members of the Armed Forces (A)In generalThe Secretary of Education, in coordination with the Commissioner of the Internal Revenue Service and the Secretary of Defense, shall—
 (i)ensure that interest does not accrue for eligible military borrowers, in accordance with this subsection; and
 (ii)obtain or provide any information necessary to implement clause (i) without requiring a request from the borrower.
							(B)Reports
 (i)PlanNot later than 90 days after the date of enactment of the Servicemember Higher Education Protection Act, the Secretary shall submit to the appropriate committees of Congress a report that includes a plan to implement the accrual of interest provision described in subparagraph (A).
 (ii)Follow-up reportIf the Secretary has not implemented the accrual of interest provision described in subparagraph (A) by the date that is 1 year after the date of enactment of the Servicemember Higher Education Protection Act, the Secretary shall submit, by such date, a report that includes an explanation of why such provision has not been implemented.; and
 (3)in paragraph (4), by striking who qualifies as an eligible military borrower under this subsection and inserting described in paragraph (1). 9.Improvements to National Student Loan Data System (a)AmendmentsSection 485B (20 U.S.C. 1092b) is amended—
 (1)in subsection (a), by inserting and loans made or insured under part A of title VII, or part E of title VIII, of the Public Health Service Act (42 U.S.C. 292 et seq., 296 et seq.), after parts D and E,;
 (2)by striking subsection (h) and inserting the following:  (h)Integration of databases (1)In GeneralThe Secretary shall integrate the National Student Loan Data System with the Federal Pell Grant applicant and recipient databases as of January 1, 1994, and any other databases containing information on participation in programs under this title.
							(2)Department of Defense and Department of Veterans Affairs Information
 (A)In GeneralIn order to incorporate the military and veteran status of borrowers into the National Student Loan Data System, the Secretary shall integrate the National Student Loan Data System with information from—
 (i)the Department of Defense, including the Defense Manpower Data Center; and (ii)the Department of Veterans Affairs, including data about veterans who are eligible for educational assistance under laws administered by the Secretary of Veterans Affairs.
 (B)Memoranda of understandingThe Secretary shall enter into any memoranda of understanding that are necessary to carry out this paragraph.; and
 (3)by adding at the end the following:  (i)Public Health Service loansThe Secretary shall include in the National Student Loan Data System established pursuant to subsection (a) information regarding loans made under—
 (1)subpart II of part A of title VII of the Public Health Service Act; or (2)part E of title VIII of the Public Health Service Act.
							.
				(b)Reports
 (1)PlanNot later than 90 days after the date of the enactment of this Act, the Secretary of Education shall submit to the appropriate committees of Congress a report that includes a plan to implement the Department of Defense and Department of Veterans Affairs data integration provision described under section 485B(h)(2) of the Higher Education Act of 1965, as amended by subsection (a)(2).
 (2)Follow-up ReportIf the Secretary of Education has not implemented the Department of Defense and Department of Veterans Affairs data integration provision described under section 485B(h)(2) of the Higher Education Act of 1965, as amended by subsection (a)(2), by the date that is 1 year after the date of enactment of this Act, the Secretary of Education shall submit, by such date, a report that includes an explanation of why such provision has not been implemented.
 10.Extending the protections for student loans for active duty borrowersSection 493D (20 U.S.C. 1098f) is amended— (1)in the section heading, by inserting and protections for active duty borrowers before the period at the end;
 (2)by redesignating subsection (b) as subsection (c); and (3)by inserting after subsection (a) the following:
				
					(b)Use of information
 (1)In generalThe Secretary shall utilize information the Secretary receives regarding the active duty status of borrowers from the Secretary of Defense for any purpose under this title to ensure that the interest rate charged on any loan made under part D of title IV for borrowers who are subject to section 207(a)(1) of the Servicemembers Civil Relief Act (50 U.S.C. App. 527(a)(1)) does not exceed the maximum interest rate set forth in such section.
 (2)SCRA interest rate limitation notice requirementsThe submittal by the Secretary of Defense to the Secretary of Education of information that informs the Secretary of Education that an individual with a student loan under part D of title IV has been or is being called to military service (as defined in section 101 of the Servicemembers Civil Relief Act (50 U.S.C. 511)) shall be considered, for purposes of subjecting such student loan to the provisions of section 207 of the Servicemembers Civil Relief Act (50 U.S.C. App. 527), provision by the borrower to the creditor of written notice and a copy of military orders as described in subsection (b)(1) of such section.
 (3)ProceduresNot later than 180 days after the date of enactment of the Servicemember Higher Education Protection Act, the Secretary, in consultation with the Department of Defense, shall establish a procedure to implement this subsection.. 
			11.Modification of limitation on rate of interest on student loans during and immediately after period
			 of military service
			(a)Extension of period of applicability of limitation on rate of interest on student loans incurred
 before serviceSection 207(a)(1) of the Servicemembers Civil Relief Act (50 U.S.C. App. 527(a)(1)) is amended— (1)in subparagraph (A), by inserting or a student loan after nature of a mortgage; and
 (2)in the paragraph heading, by inserting on debt incurred before service after Limitation to 6 percent. (b)Debt entered into during military service To consolidate or refinance student loans incurred before military serviceSubsection (a) of section 207 of such Act (50 U.S.C. App. 527) is amended—
 (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; (2)by inserting after paragraph (1) the following:
					
						(2)Limitation to 6 percent on debt incurred during service to consolidate or refinance student loans
 incurred before serviceAn obligation or liability bearing interest at a rate in excess of 6 percent per year that is incurred by a servicemember, or the servicemember and the servicemember's spouse jointly, during military service to consolidate or refinance one or more student loans incurred by the servicemember before such military service shall not bear an interest at a rate in excess of 6 percent during the period of military service and one year thereafter.; 
 (3)in paragraph (3), as redesignated by paragraph (1) of this subsection, by inserting or (2) after paragraph (1); and (4)in paragraph (4), as so redesignated, by striking paragraph (2) and inserting paragraph (3).
 (c)Implementation of limitationSubsection (b) of such section is amended— (1)in paragraph (1), by striking the interest rate limitation in subsection (a) and inserting an interest rate limitation in paragraph (1) or (2) of subsection (a); and
 (2)in paragraph (2)— (A)in the paragraph heading, by striking as of date of order to active duty; and
 (B)by inserting before the period at the end the following: in the case of an obligation or liability covered by subsection (a)(1), or as of the date the servicemember (or servicemember and spouse jointly) incurs the obligation or liability concerned under subsection (a)(2).
 (d)Student loan definedSubsection (d) of such section is amended by adding at the end the following new paragraph:  (3)Student loanThe term student loan means the following:
 (A)A Federal student loan made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
 (B)A student loan made pursuant to title VII or VIII of the Public Health Service Act (42 U.S.C. 292 et seq. and 296 et seq.).
						.
			12.Working group on improvement of resources available to members of the Armed Forces and their
			 spouses in using tuition assistance programs of the Department of Defense
 (a)Working group requiredThe Secretary of Education, the Secretary of Defense, and the Secretary of Veterans Affairs shall jointly, and in consultation with the heads of such other departments and agencies of the Federal Government as such officials consider appropriate, establish and maintain a working group to assess and improve the resources available to education service officers and other personnel of the Federal Government who provide assistance to members of the Armed Forces and their spouses in using or seeking to use the tuition assistance programs of the Department of Defense.
 (b)ResourcesIn improving resources as described in subsection (a), the working group shall provide for the inclusion of the following in such resources:
 (1)Information on the benefits and protections for members of the Armed Forces and their dependents provided in this Act and the amendments made by this Act.
 (2)Consumer information, resources, and tools created and maintained by the working group pursuant to this section.
 (3)Information on the availability of consumer protection measures, including the complaint system established pursuant to Executive Order 13607 (77 Fed. Reg. 25861; relating to establishing principles of excellence for educational institutions serving servicemembers, veterans, spouses, and other family members).
 (4)Such other information or resources as the working group considers appropriate. 13.Exception for Servicemembers Civil Relief ActSection 428(d) (20 U.S.C. 1078(d)) is amended by striking section 207 of the Servicemembers Civil Relief Act (50 U.S.C. App. 527) and inserting the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.).
		
